Citation Nr: 0827471	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-38 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension with an electrocardiogram (EKG) abnormality.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 











INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1994. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the above claim. 


FINDING OF FACT

The veteran's hypertension is manifested by a diastolic 
pressure predominately under 100 millimeters (mm) and a 
systolic pressure predominately under 200mm, and requires 
continuous medication for control.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension with a with an EKG abnormality have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.104, Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to increased-compensation claims, such as this 
one, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in October 2004 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b).   See 73 F.R. 23353 (2008).   The 
October 2004 letter, however, did not describe the particular 
rating criteria used in evaluating hypertension or discuss 
what evidence was necessary with respect to the rating 
criteria.  Although the veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice, which VA is 
required to rebut.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Here, the veteran was not prejudiced by the deficiencies in 
the original October 2004 letter.  First, a March 2006 letter 
notified him that disabilities are rated on the basis of 
diagnostic codes, and was told of the need to present 
evidence to meet the rating criteria.  Additionally, the 
specific rating criteria for evaluating hypertension were 
provided to the veteran in the October 2006 statement of the 
case, and the veteran's statements reflect that he has actual 
knowledge of the evidence necessary for an increased rating 
for hypertension.  In his September 2004 claim, the veteran 
reported that, in recent years, his blood pressure had gotten 
very high and that he had to take medication for to control 
this condition; in his December 2006 substantive appeal, he 
reported that his hypertension had gotten worse over the past 
twelve years.  These statements indicate that the veteran 
understood that any increased rating for hypertension would 
require a worsening of his hypertension and would be based on 
increased blood pressure and/or the need for continuous 
medication to control the condition.  Accordingly, he 
demonstrated an understanding of the evidence of 
symptomatology necessary for a higher disability rating.  As 
such, the Board finds that he had actual knowledge of the 
particular rating criteria used in evaluating his disability 
and of what evidence was necessary for an increased rating, 
and therefore was not prejudiced by any notice deficiency.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and provided him with a VA 
examination.  There is no indication from the claims file 
that the veteran has sought private treatment for his 
hypertension, and accordingly, no such records could be 
obtained.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


II.  Increased Rating

The veteran was originally granted service connection for 
hypertension with an EKG abnormality in an April 1995 rating 
decision and was assigned a 10 percent disability evaluation, 
effective August 24, 1994, pursuant to 38 C.F.R. § 4.71a, DC 
7101.  The veteran submitted a claim for an increased rating 
in September 2004, reporting that his disability was worse 
than it was currently rated.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the veteran's 
disability remained constant with respect to the applicable 
schedular criteria. 

The veteran's hypertension with EKG abnormality is rated 
under 38 C.F.R. § 4.104, DC 7101, which evaluates 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  The term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters 
(mm), or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm or 
greater with a diastolic blood pressure of less than 90mm.  
See 38 C.F.R. § 4.104, DC 7101, Note (1) (2007).  Under DC 
7101, a 10 percent evaluation contemplates a diastolic 
pressure of predominantly 100 or more, or systolic pressure 
of predominantly 160 or more, or an individual with a history 
of diastolic pressure of predominantly 100 or more who 
requires continuous medication for control; whereas a 20 
percent rating contemplates a diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  The assignment of 40 and 60 
percent evaluations is warranted for diastolic pressure of 
predominantly 120 or more or 130 or more, respectively.  See 
38 C.F.R. § 4.104, DC 7101 (2007).

The veteran began treatment for his high blood pressure in 
June 1997.  Throughout his VA treatment, it has been noted 
that the veteran is prescribed 20 mg of Lisinopril daily to 
control his hypertension.  During March 2005 treatment, the 
doctor reported that the veteran's blood pressure was 
generally well controlled, causing no chest pain or shortness 
of breath.  

The veteran's VA treatment records indicate the following 
blood pressure measurements, with pressure recorded in 
millimeters: 




Date of Measurement
Systolic Pressure
Diastolic Pressure
June 1997
140
90
October 2000
153
99
June 2003
148
94
February 2004
140
84
August 23, 2004
168
86
August 23, 2004
136
86
November 17, 2004*
159
100
November 17, 2004* 
144
95
November 29, 2004
168
94
November 29, 2004 
166
92
March 30, 2005
160
86
March 30, 2005
156
88
September 29, 2005*
152
96
September 29, 2005*
146
92
April 7, 2006*
156
92
April 7, 2006*
150
90
April 7, 2006*
140
90

* = Veteran reported that he had not taken his blood pressure 
medicine that day.  

The veteran underwent a VA examination in November 2004, when 
he reported that he was not having any difficulties from 
hypertension.  The examiner noted that the veteran was taking 
20 mg of Lisinopril daily.  The veteran's blood pressure was 
measured at 154/76, 152/74, and 158/74.  The examiner noted 
that the veteran's heart rate was of regular sinus rhythm, 
with no audible murmurs or ectopics.  Chest x-rays revealed a 
normal heart size.  The examiner diagnosed him essential 
hypertension.  

Based upon a full review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for hypertension.  The 
applicable schedular rating criteria provide for a 10 percent 
rating for a diastolic pressure predominantly 100 or more, or 
systolic pressure of predominantly 160 or more, or for an 
individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control; a higher rating is not warranted unless there is 
diastolic pressure of predominately 110 or more or a systolic 
pressure of predominately 200 or more.  See 38 C.F.R. 
§ 4.104, DC 7101 (2007).  The evidence of record indicates 
that the veteran has been prescribed 20 mg of Lipirosin daily 
to control his blood pressure.  The record also indicates 
that the veteran's diastolic pressure has only once reached 
100 mm in the past decade, and has generally been between 85 
and 95 mm, and his systolic pressure has ranged from 140 to 
168 mm over the past ten years, but has never come close to 
reaching 200 mm.  Because evidence does not show a history of 
a diastolic pressure of predominately 110 mm or more, or a 
systolic pressure of predominately 200 mm or more, he is not 
entitled to a rating in excess of 10 percent for his service-
connected hypertension.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a higher schedular rating 
for hypertension with an EKG abnormality, and the claim is 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  


ORDER

A rating in excess of 10 percent for hypertension with EKG 
abnormality is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


